RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                       2       United States v. Orlando                  No. 02-6107
        ELECTRONIC CITATION: 2004 FED App. 0100P (6th Cir.)
                    File Name: 04a0100p.06                               ASSISTANT UNITED STATES ATTORNEY, Nashville,
                                                                         Tennessee, for Appellee. ON BRIEF: Jerry Scott, SCOTT
                                                                         & KEA, Murfreesboro, Tennessee, for Appellant. Jimmie
UNITED STATES COURT OF APPEALS                                           Lynn Ramsaur, ASSISTANT UNITED STATES
                                                                         ATTORNEY, Nashville, Tennessee, for Appellee.
                  FOR THE SIXTH CIRCUIT
                    _________________                                                         _________________

 UNITED STATES OF AMERICA , X                                                                     OPINION
             Plaintiff-Appellee, -                                                            _________________
                                  -
                                  -   No. 02-6107                             FEIKENS, District Judge.
            v.                    -
                                   >                                     I.     INTRODUCTION
                                  ,
 LAWRENCE ORLANDO, SR.,           -                                        Defendant-Appellant, Lawrence Orlando, Sr., was
          Defendant-Appellant. -                                         convicted by a jury for Conspiracy to Use Mail and Facilities
                                 N                                       in Interstate Commerce in Aid of Racketeering, in violation
      Appeal from the United States District Court                       of 18 U.S.C. §371, and Conspiracy to Commit Money
    for the Middle District of Tennessee at Nashville.                   Laundering, in violation of 18 U.S.C. §1956(h). After
    No. 98-00160—Todd J. Campbell, District Judge.                       sentencing, defendant appealed his sentence and conviction to
                                                                         this Court. This Court remanded his case for resentencing to
                   Argued: January 29, 2004                              determine the amount of laundered funds for which defendant
                                                                         should be held accountable. United States v. Orlando, 281
               Decided and Filed: April 8, 2004                          F.3d 586 (6th Cir. 2002). On remand, the district court
                                                                         resentenced defendant to sixty-three months imprisonment
        Before: MERRITT and SUTTON, Circuit Judges;                      and two years supervised release, the same as defendant’s
                  FEIKENS, District Judge.*                              original sentence.

                      _________________                                    Now defendant appeals the sentence imposed upon him on
                                                                         remand. First, defendant argues that the district court erred in
                           COUNSEL                                       applying on remand at defendant’s resentencing the version
                                                                         of U.S.S.G. §2S1.1 which was in effect at the time of
ARGUED: Jerry Scott, SCOTT & KEA, Murfreesboro,                          defendant’s original sentencing. Defendant contends that the
Tennessee, for Appellant. Jimmie Lynn Ramsaur,                           district court on remand should have applied the version of
                                                                         §2S1.1 in effect at the time of his resentencing. Second,
                                                                         defendant argues that even if the district court was correct in
                                                                         applying the version of §2S1.1 in effect at the time of his
    *
     The Honorab le John Feikens, United States District Judge for the   original sentencing, the evidence and factual determinations
Eastern District of Michigan, sitting by designation.

                                  1
No. 02-6107                    United States v. Orlando       3    4    United States v. Orlando                   No. 02-6107

of the district court do not support a three-point enhancement     example, the district court failed to make a specific
pursuant to §2S1.1.                                                determination as to when Orlando entered the conspiracy and
                                                                   failed to indicate the scope of criminal activity Orlando
  We find that the district court on remand was correct in         agreed to undertake. Id. at 601. This Court explained that
applying the version of §2S1.1 in effect at the time of            “[a]lthough the evidence may justify holding Orlando
defendant’s original sentencing, as opposed to the version in      accountable for [approximately] $449,000 of laundered
effect at the time of defendant’s resentencing. We also find       money, the district court’s failure to explain its factual
that the district court’s factual findings were not clearly        determination requires us to remand the case for
erroneous. Accordingly, we AFFIRM defendant’s sentence.            resentencing.” Id. at 601. Therefore, we remanded the case
                                                                   for resentencing.
II. FACTUAL BACKGROUND
                                                                     Between the date of defendant’s original sentencing
  A detailed account of the facts underlying defendant             hearing, on September 15, 2000, and the date of defendant’s
Orlando’s conviction is set forth in Orlando, 281 F.3d 586         resentencing hearing, on July 18, 2002, §2S1.1 of the
(6th Cir. 2002). Therefore, a full statement of the facts of the   Sentencing Guidelines was amended, effective November 1,
case need not be repeated. The following additional facts are      2001. At the time of defendant’s sentencing, §2S1.1 provided
relevant on appeal.                                                for a three-point enhancement of a defendant’s base offense
                                                                   level if the value of the laundered funds exceeded $350,000.
  A. Procedural Background and Sentencing Guidelines               §2S1.1(b)(2)(D). The amended version of §2S1.1 required an
                                                                   entirely different calculation to determine both a defendant’s
   Subsequent to defendant Orlando’s conviction, on                base offense level and whether an enhancement was
September 15, 2000, the district court sentenced defendant to      appropriate, and would have resulted in a “drastically
sixty-three months imprisonment and two years supervised           different” sentence for Orlando.           (Govt.’s Mt. for
release. This sentence was based on the district court’s           Clarification, June 4, 2002.)
application of §2S1.1 of the Sentencing Guidelines, pursuant
to which the district court calculated defendant’s offense level      Therefore, on June 4, 2002, the Government filed a motion
as 26. The district court held defendant accountable for           with this Court seeking clarification as to which version of
laundered funds in the amount of $449,655.62, and therefore        §2S1.1 should apply on remand. The Government wanted to
enhanced defendant’s base offense level of 23 by three points      determine “whether the entire sentence ha[d] been vacated by
in order to arrive at the offense level of 26. Defendant           [this Court] or whether the remand was for the limited
objected to the amount of laundered funds for which he was         purpose of determining the amount of laundered funds.”
held accountable, and appealed both his conviction and             (Govt.’s Mt. for Clarification, June 4, 2002.) By Order dated
sentence.                                                          June 12, 2002, this Court denied the Government’s motion.
                                                                   This Court explained that “the context of the filed opinion
  On appeal, this Court held that the district court erred in      makes it obvious that the remand for resentencing is limited
enhancing Orlando’s base offense level by three points             to determining the amount of laundered funds properly
pursuant to §2S1.1 “without making specific factual findings       attributable to Orlando.” (Order of Sixth Circuit, June 12,
concerning the amount of laundered funds for which                 2002.)
[Orlando] was accountable.” Orlando, 281 F.3d at 601. For
No. 02-6107                   United States v. Orlando       5    6        United States v. Orlando                        No. 02-6107

  B. The District Court’s Findings On Remand                      generated funds in the minimum amount of $408,005.62.1
                                                                  (Resent. Tr. p. 579-582.)
  On remand, the district court addressed two issues:
(1) whether the amended version of §2S1.1 of the Guidelines         Accordingly, the district court applied the version of §2S1.1
should apply on remand to defendant’s resentencing; and           which had been applicable at the time of defendant’s original
(2) the amount of laundered funds for which to hold Orlando       sentencing, and resentenced defendant to sixty-three months
accountable. (Resent. Tr. p. 534.) First, the district court      imprisonment and two years supervised release – a sentence
determined that the remand was “limited to determining the        identical to the one previously imposed. (Amended
amount of laundered funds properly attributable to Orlando,”      Judgment, July 22, 2002.) Defendant now appeals his
and that “the limited remand require[d] it to apply the           resentencing.
guidelines that were in effect at the time of the original
sentencing...on September 19th, 2000.” (Resent. Tr. p. 549-       III. ANALYSIS
50.) Second, the district court made particularized findings
regarding Orlando’s involvement in the conspiracy, and                A. Standards of Review
determined that Orlando was accountable for at least
$408,005.62 in laundered funds. (Resent. Tr. p. 580.)               A district court’s determination as to whether a remand is
                                                                  general or limited is reviewed de novo. United States v.
   The district court made the following factual                  O’Dell, 320 F.3d 674, 679 (6th Cir. 2003) (citing United
determinations: (1) Orlando entered the money laundering          States v. Moore, 131 F.3d 595, 598 (6th Cir. 1997)). A
conspiracy in early 1996; (2) Orlando agreed to jointly           district court’s findings of fact at sentencing are reviewed for
undertake participation in the operation of Dawn’s and the        clear error, while a district court’s interpretation of the
conspiracy to launder money from early 1996 through               Sentencing Guidelines are reviewed de novo. United States
November of 1999; (3) Orlando knew from the beginning of          v. Canestraro, 282 F.3d 427, 431 (6th Cir. 2002). A
his relationship with Daniels that Dawn’s was a front for         sentencing court’s “factual findings concerning the amount of
prostitution; (4) Orlando made improvements to the business       loss for which the defendant is to be held accountable as
in 1996 and in 1997, without receiving any monetary               relevant conduct pursuant to Sentencing Guideline section
payment; (5) Orlando picked up envelopes of money from            1B1.3(a)(1)” is reviewed for clear error. United States v.
Dawn’s at least twenty-five times during 1997 and 1998;           Prince, 214 F.3d 740, 769 (6th Cir. 2000).
(6) from August of 1999 to November of 1999 Orlando
handled the payment of expenses for Dawn’s during the
period that Daniels was incarcerated; (7) Orlando benefitted
from the business during his relationship with Daniels – “he
lived with her, drove a truck supplied by her, she paid off his
loans, [and] she paid for certain exotic trips”; and (8) during        1
                                                                        This figure is based on the district court’s review of business tax
the time Orlando was involved in the conspiracy, the business     receipts from the relevant period of time. The court noted that it found
                                                                  the testimony of Joan Gou ld credible when she testified that the figures
                                                                  were under reported and that they required doubling to be accurate.
                                                                  Based on this and “many weeks of testimony,” the court felt it could
                                                                  “reaso nably conclude that these dollar numb ers [were] quite
                                                                  conservative.” (Resent. T r. 583 .)
No. 02-6107                          United States v. Orlando             7    8    United States v. Orlando                     No. 02-6107

  B. On Remand the District Court Was Correct in                               beyond the matters forming the basis of the appellate court’s
     Applying the Sentencing Guidelines in Effect at the                       remand.” Campbell, 168 F.3d at 265.
     Time of Defendant’s Original Sentencing
                                                                                 In the present case, this Court clearly conveyed in its
     1.    The Remand Was Limited to Determining the                           Opinion of February 25, 2002 that its remand for resentencing
           Amount of Laundered Money for Which                                 was limited to determining the amount of laundered money
           Defendant Was Accountable                                           for which defendant Orlando should be held accountable. In
                                                                               our Opinion, this Court held that the district court had erred
  Pursuant to 28 U.S.C. §2106, appellate courts have the                       by failing to make “specific findings to justify holding
authority to grant either general or limited remands.2 Moore,                  Orlando accountable for $449,000 of laundered money.”
131 F.3d at 597. On a general remand, the district court may                   Orlando, 281 F.3d at 601. We did not take issue with the
resentence a defendant de novo. Id. (citing United States v.                   sentence in its entirety, nor question the application of
Hebeka, 89 F.3d 279, 284 (6th Cir. 1996)). However, on a                       §2S1.1, apart from the lack of factual findings supporting a
limited remand a district court’s authority is constrained “to                 three-point enhancement under §2S1.1. Rather, we explained
the issue or issues remanded.” Moore, 121 F.3d at 598. To                      that though “the evidence may justify holding Orlando
constitute a limited remand, the appellate court “must convey                  accountable for $449,000 of laundered money, the district
clearly [its] intent to limit the scope of the district court’s                court’s failure to explain its factual determination requires us
review.” United States v. Campbell, 168 F.3d 263, 267 (6th                     to remand the case for resentencing.” Id. at 601.
Cir. 1999). The limiting language defining the scope of an
appellate court’s mandate may be found “anywhere in an                            In addition, in this Court’s Order of June 12, 2002, we
opinion or order, including a designated paragraph or section,                 stated clearly that our remand was a limited one. This Court
or certain key identifiable language.” Id. at 267.                             issued the Order in response to a Motion for Clarification by
                                                                               the Government, in which the Government pointed out that
  Under the mandate rule, “a district court is bound to the                    §2S1.1 had been amended since the time of defendant’s
scope of the remand issued by the court of appeals.”                           original sentencing and that the results under the new version
Campbell, 168 F.3d at 265. This Court has emphasized that                      would vary dramatically. Rather than engaging in a
“the trial court must implement both the letter and the spirit                 discussion as to whether the amended version of §2S1.1
of the mandate, taking into account the appellate court’s                      should apply on remand, this Court summarily denied the
opinion and the circumstances it embraces.” United States v.                   Government’s Motion. By way of explanation, we stated
Moored, 38 F.3d 1419, 1421 (6th Cir. 1994) (citations                          unequivocally that “the context of the filed opinion makes it
omitted). Stated another way, “the mandate rule instructs that                 obvious that the remand for resentencing is limited to
the district court is without authority to expand its inquiry                  determining the amount of laundered funds properly
                                                                               attributable to Orlando.” (Order of Sixth Circuit, June 12,
                                                                               2002.)
    2
      28 U.S.C. §2 106 states: “The Supreme Court or any other court of
app ellate jurisdiction may affirm, modify, vacate, set aside or reverse any     Under the mandate rule, because this Court conveyed
judgment, decree, or order of a court lawfully brought before it for           clearly that the remand for resentencing was limited to
review, and may remand the case and direct the entry of such appropriate       determining the amount of laundered funds for which Orlando
judgment, decree, or order, o r requ ire such further proceedings to be had    was accountable, the district court’s authority on remand was
as may be just under the circumstances.”
No. 02-6107                   United States v. Orlando         9   10    United States v. Orlando                     No. 02-6107

limited to resolving that issue alone. Because the remand            On its face, §1B1.11 says nothing about the issue presently
was a limited one, the district court lacked the authority to      before this Court. The relevant comparison at issue in
review defendant’s sentence de novo under the amended              §1B1.11 is between the Guidelines in effect at the time of a
version of §2S1.1. Therefore, the district court was correct in    defendant’s sentencing versus those in effect at the time of a
limiting its analysis to determining the amount of laundered       defendant’s relevant offense, not between the version of the
funds attributable to Orlando and in applying the version of       Guidelines in effect at the time of resentencing versus those
§2S1.1 which had been in effect at the time of defendant’s         in effect at the time of a defendant’s original sentencing. In
original sentencing.                                               addition, the cases interpreting §1B1.11 cited by defendant
                                                                   are not persuasive. United States v. Cruz-Aceuedo, 106 F.3d
    2.   Section §1B1.11 of the Sentencing Guidelines              402 (6th Cir. 1996), is an unpublished opinion and therefore
                                                                   not binding precedent, and United States v. Clemons, 999
  Defendant argues that a court on remand should apply the         F.2d 154 (6th Cir. 1993), upon which Cruz-Aceuedo relies,
version of the Sentencing Guidelines in effect at the time of      does not address a resentencing issue. Furthermore, the ex
a defendant’s resentencing. For this proposition, defendant        post facto concern underlying the exception to the general
relies upon §1B1.11 of the Guidelines, a section which does        rule is not present at the resentencing stage, in a case like the
not support defendant’s argument either on its face or by its      present one, where a defendant seeks to have applied to his
reasoning. Section 1B1.11 provides that as a general rule a        case advantageous post-appeal changes to the Guidelines.
court must apply the version of the Guidelines in effect at the
time a defendant is sentenced, unless this would violate the ex       An ex post facto problem occurs only where “the
post facto clause of the United States Constitution. Section       Guidelines in effect at the time of sentencing provide for a
1B1.11 states:                                                     higher range than those in effect at the time the crime was
                                                                   committed.” United States v. Green, 305 F.3d 422, 432 (6th
  (a) The court shall use the Guidelines Manual in effect          Cir. 2002) (citation omitted). Where the Guidelines in effect
  on the date that the defendant is sentenced. (b)(1) If the       at the time of resentencing are less severe than those applied
  court determines that use of the Guidelines Manual in            to a defendant at the time of his original sentencing (assuming
  effect on the date that the defendant is sentenced would         his original sentencing did not violate the ex post facto
  violate the ex post facto clause of the United States            clause), no ex post facto problem exists at the resentencing
  Constitution, the court shall use the Guidelines Manual          stage. In the absence of an ex post facto danger, there is no
  in effect on the date that the offense of conviction was         justification to apply any version of the Guidelines other than
  committed.                                                       the version applied at the time of a defendant’s original
                                                                   sentencing. A contrary rule would allow defendants to
The exception to the general rule arises only when ex post         benefit arbitrarily from the windfall of recently amended
facto concerns are implicated at the time of sentencing, and in    more lenient Guidelines, burden district courts unnecessarily,
that case an earlier version of the Guidelines must be used.       and undermine the goal of finality in the judicial process.
See United States v. Holmes, 975 F.2d 275, 278 (6th Cir.
1992) (citing United States v. Nagi, 947 F.2d 211, 213 n.1           Finally, the recent enactment of 18 U.S.C. §3742(g), in
(6th Cir. 1991)).                                                  2003, has clarified that the correct approach for a district
                                                                   court to take on remand is to apply the Guidelines in effect at
                                                                   the time of a defendant’s original sentencing. (Prosecutorial
No. 02-6107                    United States v. Orlando      11    12   United States v. Orlando                    No. 02-6107

Remedies and Tools Against the Exploitation of Children            dating Daniels in the beginning of 1996, (Sent. Tr. p. 437),
Today Act of 2003 (PROTECT Act), Pub. L. No. 108-21, 117           and that he knew Dawn’s was a massage parlor used as a front
Stat. 650 (2003)). In relevant part, §3742(g) provides that,       for prostitution within a short period of time. (Sent. Tr. p.
where a case is remanded for resentencing, as in the present       470.) Orlando admits that he transported sealed envelopes
case, “the court shall apply the guidelines [...] that were in     from Dawn’s to Daniels approximately twenty-five times
effect on the date of the previous sentencing of the defendant     during 1997 and 1998, (Sent. Tr. p. 448), and that he made
prior to the appeal...” This statute was enacted subsequent to     improvements at Dawn’s between 1996 and 1997. (Sent. Tr.
the date of defendant’s resentencing, and therefore does not       p. 455.) In addition, Orlando admits he signed a business
apply to the present case. However, to the extent this statute     license for Daniels in an attempt to open another spa. (Sent.
clarifies what was prior to its enactment an open question, we     Tr. p. 493). Orlando also admits his son provided security at
refer to it as additional support for the course taken by the      Dawn’s for a period of time, and that his daughter-in-law
district court in the present case.                                worked there as a manager. (Sent. Tr. p. 507). The evidence
                                                                   demonstrates that Orlando had knowledge of the business,
  C. The Factual Findings Justifying a Three-Point                 aided the business at times, and personally benefitted from the
     Enhancement Under §2S1.1 Were Not Clearly                     success of the business. Based on this evidence, the district
     Erroneous                                                     court’s factual determinations regarding the date Orlando
                                                                   entered the conspiracy and the scope of Orlando’s
  Defendant argues: (1) the district court failed to make          involvement are not clearly erroneous.
particularized findings as to the date defendant entered the
conspiracy; (2) the district court rendered erroneous findings       Finally, pursuant to §1B1.3 of the Sentencing Guidelines,
of fact regarding the scope of the conspiracy; and (3) the         base offense levels and specific offense characteristics are to
evidence does not support the amount of money for which the        be determined “in the case of jointly undertaken criminal
district court held defendant accountable.                         activity” on the basis of “all reasonably foreseeable acts and
                                                                   omissions of others in furtherance of the jointly undertaken
   As stated above, a district court’s findings of fact at         activity, that occurred during the commission of the offense
sentencing are reviewed for clear error. Canestraro, 282 F.3d      of conviction....” §1B1.3(a)(1)(B). Defendant argues that the
at 431. Under the clear error standard, a reviewing court “will    evidence does not support the amount of funds for which the
not reverse a lower court’s finding of fact simply because [it]    district court held Orlando accountable. Defendant’s main
‘would have decided the case differently.’” Easley v.              argument is that as a result of his tumultuous on-again, off-
Cromartie, 532 U.S. 234, 242 (2001) (citing Anderson v.            again relationship with Daniels, defendant did not participate
Bessemer City, 470 U.S. 564, 573 (1985)). Rather, to               continuously in the conspiracy from 1996 until 1999.
determine whether a district court has committed clear error,      Defendant contends that during the fifty-six months that his
a reviewing court must ask “whether on the entire evidence it      relationship with Daniels went on, defendant was actually
is left with the definite and firm conviction that a mistake has   only with Daniels for twenty-four months. (Resent. Tr. p.
been committed.” Easley, 532 U.S. 234 at 242 (2001)                572.) However, in light of defendant’s knowledge of the
(citations omitted).                                               conspiracy, and the actions he took to aid the business, it was
                                                                   not clearly erroneous for the district court to have found
  Defendant does not concede that he entered the conspiracy        Orlando accountable for the amount of funds laundered at
before August of 1999. However, defendant admits he started
No. 02-6107                    United States v. Orlando      13

Dawn’s during the period of Orlando’s involvement with
Dawn’s (between 1996 and 1999).
IV. CONCLUSION
   For the foregoing reasons, the judgment of the district court
is AFFIRMED.